 



Exhibit 10.1
STOCKHOLDER VOTING AGREEMENT
     This Stockholder Voting Agreement (this “Agreement”) is made and entered
into as of June 10, 2007, by and among BBAC, LLC, a Delaware limited liability
company (“Parent”), BACK YARD BURGERS, INC., a Delaware corporation (the
“Company”), and the undersigned stockholder (“Stockholder”) of the Company.
RECITALS
     A. Concurrently with the execution and delivery hereof, Parent, BBAC Merger
Sub, inc., a Delaware corporation and a direct wholly owned subsidiary of Parent
(“Merger Sub”), and the Company are entering into an Agreement and Plan of
Merger of even date herewith (as it may be amended or supplemented from time to
time pursuant to the terms thereof, the “Merger Agreement”), which provides for
the merger (the “Merger”) of Merger Sub with and into the Company in accordance
with its terms.
     B. Stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of such number of shares of each class of capital stock of the
Company as is indicated on the signature page of this Agreement.
     C. In consideration of the execution and delivery of the Merger Agreement
by Parent and Sub, Stockholder desires to agree to vote the Shares (as defined
herein) over which Stockholder has voting power so as to facilitate the
consummation of the Merger.
     NOW, THEREFORE, intending to be legally bound, the parties hereto hereby
agree as follows:
     1. Certain Definitions.
          (a) Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Merger Agreement. For all purposes of and
under this Agreement, the following terms shall have the following respective
meanings:
     “Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
contract with respect to such security, entering into or acquiring a futures or
forward contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits and risks of ownership.
     “Shares” means (i) all shares of capital stock of the Company owned,
beneficially or of record, by Stockholder as of the date hereof, and (ii) all
additional shares of capital stock of the Company acquired by Stockholder,
beneficially or of record, during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date (as such term is
defined in Section 11 below).
     “Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof, the offer to make
such a sale,





--------------------------------------------------------------------------------



 



transfer, Constructive Sale or other disposition, and each agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing.
     2. Transfer and Voting Restrictions.
          (a) At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date, Stockholder
shall not, except in connection with the Merger or as the result of the death of
Stockholder, Transfer any of the Shares, or discuss, negotiate, make an offer or
enter into an agreement, commitment or other arrangement with respect thereto.
          (b) Stockholder understands and agrees that if Stockholder attempts to
Transfer, vote or provide any other person with the authority to vote any of the
Shares other than in compliance with this Agreement, the Company shall not, and
Stockholder hereby unconditionally and irrevocably instructs the Company to not,
(i) permit any such Transfer on its books and records, (ii) issue a new
certificate representing any of the Shares or (iii) record such vote unless and
until Stockholder shall have complied with the terms of this Agreement.
          (c) From and after the date hereof, except as otherwise permitted by
this Agreement or by order of a court of competent jurisdiction, Stockholder
will not commit any act that could restrict or affect his legal power, authority
and right to vote all of the Shares then owned of record or beneficially by him
or otherwise prevent or disable Stockholder from performing any of his
obligations under this Agreement. Without limiting the generality of the
foregoing, except for this Agreement and as otherwise permitted by this
Agreement, from and after the date hereof, Stockholder will not enter into any
voting agreement with any person or entity with respect to any of the Shares,
grant any person or entity any proxy (revocable or irrevocable) or power of
attorney with respect to any of the Shares, deposit any of the Shares in a
voting trust or otherwise enter into any agreement or arrangement with any
person or entity limiting or affecting Stockholder’s legal power, authority or
right to vote the Shares in favor of the approval of the Proposed Transaction
(as such term is defined in Section 3 below).
     3. Agreement to Vote Shares.
          (a) Prior to the Expiration Date, subject to the terms and conditions
hereof, at every meeting of the stockholders of the Company called, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of the Company, Stockholder (in Stockholder’s
capacity as such) shall appear at the meeting or otherwise cause the Shares to
be present thereat for purposes of establishing a quorum and, to the extent not
voted by the persons appointed as proxies pursuant to this Agreement, vote
(i) in favor of approval of the Merger, the Merger Agreement and the other
transactions contemplated thereby (collectively, the “Proposed Transaction”),
(ii) against the approval or adoption of any proposal made in opposition to, or
in competition with, the Proposed Transaction, and (iii) against any of the
following (to the extent unrelated to the Proposed Transaction): (A) any merger,
consolidation or business combination involving the Company or any of its
Subsidiaries other than the Proposed Transaction; (B) any sale, lease or
transfer of all or substantially all of the assets of the Company or any of its
Subsidiaries; (C) any reorganization, recapitalization, dissolution, liquidation
or winding up of the Company or any of its Subsidiaries; or (D) any other action
that is intended, or could reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or of Stockholder under this Agreement or
otherwise impede, interfere with, delay, postpone, discourage or adversely
affect the consummation of the Proposed Transaction (each of (ii) and (iii), a
“Competing Transaction”).
          (b) If Stockholder is the beneficial owner, but not the record holder,
of the Shares, Stockholder agrees to take all actions necessary to cause the
record holder and any nominees to vote all of the Shares in accordance with
Section 3; provided, however, that to the extent Stockholder’s beneficial
ownership





--------------------------------------------------------------------------------



 



does not include the right or power to vote shares beneficially owned,
Stockholder will be obligated only to use reasonable best efforts to cause the
record holder and any nominee to vote such shares in accordance with Section 3.
     4. Grant of Irrevocable Proxy.
          (a) Stockholder hereby irrevocably (to the fullest extent permitted by
law) grants to, and appoints, Parent and each of its executive officers and any
of them, in their capacities as officers of Parent (the “Grantees”),
Stockholder’s proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place and stead of Stockholder, to vote
the Shares, to instruct nominees or record holders to vote the Shares, or grant
a consent or approval in respect of such Shares in accordance with Section 3
hereof and, in the discretion of the Grantees with respect to any proposed
adjournments or postponements of any meeting of Stockholders at which any of the
matters described in Section 3 hereof is to be considered.
          (b) Stockholder represents that any proxies heretofore given in
respect of Stockholder’s Shares that may still be in effect are not irrevocable,
and such proxies are hereby revoked.
          (c) Stockholder hereby affirms that the irrevocable proxy set forth in
this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement. Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked except as provided in subparagraph (e) below.
Stockholder hereby ratifies and confirms all that such irrevocable proxy may
lawfully do or cause to be done by virtue hereof. Such irrevocable proxy is
executed and intended to be irrevocable in accordance with the provisions of
Section 212 of the Delaware General Corporation Law.
          (d) The Grantees may not exercise this irrevocable proxy on any other
matter except as provided above. Stockholder may vote the Shares on all matters.
          (e) Parent may terminate this proxy with respect to Stockholder at any
time at its sole election by written notice provided to Stockholder.
Notwithstanding any other provision herein to the contrary, the proxy granted
herein shall be automatically revoked upon termination of the Agreement in
accordance with its terms.
     5. No Solicitation. Stockholder, in his capacity as a Stockholder, shall
not directly or indirectly, (i) solicit, initiate, encourage, induce or
facilitate the making, submission or announcement of any Acquisition Proposal or
take any action that could reasonably be expected to lead to an Acquisition
Proposal, (ii) furnish any information regarding any of the Company or any of
its Subsidiaries to any Person in connection with or in response to an
Acquisition Proposal or an inquiry or indication of interest that could
reasonably be expected to lead to an Acquisition Proposal, (iii) engage in
discussions or negotiations with any Person with respect to any Acquisition
Proposal, (iv) approve, endorse or recommend any Acquisition Proposal or
(v) enter into any letter of intent or similar document or any Contract
contemplating or otherwise relating to any Acquisition Transaction.
     6. Action in Stockholder Capacity Only. Stockholder makes no agreement or
understanding herein as a director or officer of the Company. Stockholder signs
solely in his capacity as a record holder and beneficial owner, as applicable,
of Shares, and nothing herein shall limit or affect any actions taken in his
capacity as an officer or director of the Company.





--------------------------------------------------------------------------------



 



     7. Representations and Warranties of Stockholder.
          (a) Stockholder hereby represents and warrants to Parent as follows:
(i) Stockholder is the beneficial or record owner of the shares of capital stock
of the Company indicated on the signature page of this Agreement free and clear
of any and all pledges, liens, security interests, mortgages, claims, charges,
restrictions, options, title defects or encumbrances; (ii) Stockholder does not
beneficially own any securities of the Company other than the shares of capital
stock and rights to purchase shares of capital stock of the Company set forth on
the signature page of this Agreement; (iii) Stockholder has full power and
authority to make, enter into and carry out the terms of this Agreement and to
grant the irrevocable proxy as set forth in Section 4; and (iv) this Agreement
has been duly and validly executed and delivered by Stockholder and constitutes
a valid and binding agreement of Stockholder enforceable against him in
accordance with its terms, subject to bankruptcy, insolvency, moratorium and
other laws affecting the rights of creditors, generally, and to general
principles of equity. Stockholder agrees to notify Parent promptly of any
additional shares of capital stock of the Company that Stockholder becomes the
beneficial owner of after the date of this Agreement.
          (b) As of the date hereof and for so long as this Agreement remains in
effect (including as of the date of the Company Stockholders’ Meeting, which,
for purposes of this Agreement, includes any adjournment or postponement
thereof), except for this Agreement or as otherwise permitted by this Agreement,
Stockholder has full legal power, authority and right to vote all of the Shares
then owned of record or beneficially by him, in favor of the approval and
authorization of the Proposed Transaction without the consent or approval of, or
any other action on the part of, any other person or entity (including, without
limitation, any governmental entity). Without limiting the generality of the
foregoing, Stockholder has not entered into any voting agreement (other than
this Agreement) with any person or entity with respect to any of the Shares,
granted any person or entity any proxy (revocable or irrevocable) or power of
attorney with respect to any of the Shares, deposited any of the Shares in a
voting trust or entered into any arrangement or agreement with any person or
entity limiting or affecting his legal power, authority or right to vote the
Shares on any matter.
          (c) The execution and delivery of this Agreement and the performance
by Stockholder of his agreements and obligations hereunder will not result in
any breach or violation of or be in conflict with or constitute a default under
any term of any agreement, judgment, injunction, order, decree, law, regulation
or arrangement to which Stockholder is a party or by which Stockholder (or any
of his assets) is bound, except for any such breach, violation, conflict or
default which, individually or in the aggregate, would not impair or adversely
affect Stockholder’s ability to perform his obligations under this Agreement or
render inaccurate any of the representations made by him herein.
          (d) Except as disclosed pursuant to the Merger Agreement, no
investment banker, broker, finder or other intermediary is entitled to a fee or
commission from Parent, Merger Sub or the Company in respect of this Agreement
based upon any arrangement or agreement made by or on behalf of Stockholder.
          (e) Stockholder understands and acknowledges that Parent, Merger Sub
and the Company are entering into the Merger Agreement in reliance upon
Stockholder’s execution and delivery of this Agreement and the representations
and warranties of Stockholder contained herein.
     8. Exchange of Shares; Waiver of Rights of Appraisal. If the Merger is
consummated, the Shares shall, pursuant to the terms of the Merger Agreement, be
exchanged for the consideration provided in the Merger Agreement. Stockholder
hereby waives, and agrees to prevent the exercise of, any rights of appraisal
with respect to the Merger, or rights to dissent from the Merger, that such
Stockholder may have by virtue of his beneficial ownership of the Shares.





--------------------------------------------------------------------------------



 



     9. Regulatory Approvals. Each of the provisions of this Agreement is
subject to compliance with applicable regulatory conditions and receipt of any
required governmental authorization.
     10. Confidentiality. Stockholder recognizes that successful consummation of
the transactions contemplated by the Merger Agreement may be dependent upon
confidentiality with respect to the matters referred to herein. In this
connection, pending public disclosure thereof, and so that the Company may rely
on the safe harbor provisions of Rule 100(b)(2)(ii) of Regulation FD,
Stockholder hereby agrees not to disclose or discuss such matters with anyone
not a party to this Agreement (other than its counsel and advisors, if any)
without the prior written consent of Parent and the Company, except for
disclosures Stockholder’s counsel advises are necessary in order to fulfill any
legal requirement, in which event Stockholder shall give notice of such
disclosure to Parent and the Company as promptly as practicable so as to enable
Parent and the Company to seek a protective order from a court of competent
jurisdiction with respect thereto.
     11. Termination. This Agreement shall terminate and be of no further force
or effect whatsoever as of the earliest of (i) such date and time as the Merger
Agreement shall have been validly terminated pursuant to the terms of Article 10
thereof (ii) any material reduction in the amount, or any change in the form, of
the consideration to be delivered to Stockholders pursuant to the Merger
Agreement without the written consent of Stockholder, or (iii) the Effective
Time, or (iv) execution by all parties hereto of a written document terminating
this agreement (the “Expiration Date”).
     12. Miscellaneous Provisions.
          (a) Amendments, Modifications and Waivers. No amendment, modification
or waiver in respect of this Agreement shall be effective against any party
unless it shall be in writing and signed by Parent, Company and Stockholder.
          (b) Entire Agreement. This Agreement and the Merger Agreement
constitute the entire agreement among the parties to this Agreement and
supersede all other prior agreements and understandings, both written and oral,
among or between any of the parties with respect to the subject matter hereof
and thereof.
          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.
          (d) Consent to Jurisdiction; Venue. In any action or proceeding
between any of the parties arising out of or relating to this Agreement or any
of the transactions contemplated by this Agreement, each of the parties:
(a) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state courts of the State of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware,
and (b) agrees that all claims in respect of such action or proceeding may be
heard and determined exclusively in any Delaware state or federal court sitting
in the State of Delaware.
          (e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.
          (f) Attorneys’ Fees. In any action at law or suit in equity to enforce
this Agreement or the rights of any of the parties hereunder, the prevailing
party in such action or suit shall be entitled to receive





--------------------------------------------------------------------------------



 



a reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.
          (g)  Assignment and Successors. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, including, without
limitation, Stockholder’s estate and heirs upon the death of Stockholder,
provided that except as otherwise specifically provided herein, neither this
Agreement nor any of the rights, interests or obligations of the parties hereto
may be assigned by any of the parties hereto without prior written consent of
the other parties hereto except that Parent, without obtaining the consent of
any other party hereto, shall be entitled to assign this Agreement or all or any
of its rights or obligations hereunder to any one or more Affiliates of Parent
or any Person providing financing to Parent or Sub. No assignment by Parent
under this Section 12(g) shall relieve Parent of its obligations under this
Agreement. Any assignment in violation of the foregoing shall be void and of no
effect.
          (h) No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties
hereto) any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
          (i) Cooperation. Stockholder agrees to cooperate fully with Parent and
to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by
Parent to evidence or reflect the transactions contemplated by this Agreement
and to carry out the intent and purpose of this Agreement. Stockholder hereby
agrees that the Company may publish and disclose in the Company Proxy Statement
(including all documents filed with the SEC), such Stockholder’s identity and
ownership of Shares and the nature of such Stockholder’s commitments,
arrangements and understandings under this Agreement and may further file this
Agreement in any filing made by Parent or the Company with the SEC relating to
the Proposed Transaction.
          (j) Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
          (k) Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
          (l) Specific Performance; Injunctive Relief. The parties hereto
acknowledge that Parent and the Company shall be irreparably harmed and that
there shall be no adequate remedy at law for a violation of any of the covenants
or agreements of Stockholder set forth in this Agreement. Therefore, Stockholder
hereby agrees that, in addition to any other remedies that may be available to
Parent or the Company, as applicable upon any such violation, such party shall
have the right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to such party at law or in
equity without posting any bond or other undertaking.
          (m) Notices. All notices, consents, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
deemed given if (a) delivered to the appropriate address by hand or overnight
courier (providing proof of delivery), or (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment confirmed with a copy
delivered as provided in clause (a), in each case to the parties at the
following address, facsimile or e-mail address (or at such other address,
facsimile or e-mail address for a party as shall be specified by like notice):
(i) if to Parent or the Company, to the address, e-mail address or facsimile
provided in the Merger Agreement, including to the





--------------------------------------------------------------------------------



 



persons designated therein to receive copies; and (ii) if to Stockholder, to
Stockholder’s address, e-mail address or facsimile shown below Stockholder’s
signature on the last page hereof.
          (n) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterpart.
          (o) Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
          (p) Legal Representation. This Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.
     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

     
PARENT:
  STOCKHOLDER:
 
   
BBAC, LLC
   
 
   
 
   
By:
  By:
Its:
  Its:
 
   
 
  Address:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
COMPANY:
  Telephone:
 
  (___) ___-___
BACK YARD BURGERS, INC.
  Facsimile:
 
  (___) ___-___
 
  E-Mail Address:
By:
   
 
   
Its:
   
 
  Shares Beneficially Owned by Stockholder:
 
  ___shares of Company Common Stock
 
  ___shares of Company Preferred Stock
 
  ___Options to acquire Company Common Stock

